Citation Nr: 0806385	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected residuals of fracture of 4th cervical 
vertebra, to include low back strain (residuals of C-4 
fracture).  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO.  

In his April 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the RO.  

In March 2006, however, the veteran withdrew his request for 
a hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704.  



FINDINGS OF FACT

1.  The service-connected residuals of the C-4 fracture are 
not shown to cause unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire 
spine or incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

2.  The veteran currently is not shown to have a bilateral 
hearing loss or tinnitus that can be causally linked to any 
event or incident of his period of active service. . 



CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected residuals of 
the C-4 fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5293 (2003), Diagnostic Codes 
5237, 5243 (2007).

2.  The veteran does not have a disability manifested by a 
bilateral hearing loss or tinnitus due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In a letter dated in January 2005, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims.   The 
veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

In this case, the January 2005 RO letter did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
January 2005 RO letter specifically informed the veteran that 
he should submit evidence showing his service-connected 
disability had increased in severity and proceeded to suggest 
a vast array documents and records that would tend to 
demonstrate this worsening.  

The veteran was also afforded a Statement of the Case dated 
in February 2006 that specifically set forth what is required 
to show functional impairment and loss, including a full 
description of the effects of the disability upon the 
person's ordinary activity and employment.  38 C.F.R. § 4.10, 
4.40.  The veteran was also informed in this document of the 
requirements for a higher evaluation for joints, to include 
painful motion, 38 C.F.R. § 4.45, 4.59, and specifically 
informed of the criteria for the technical evaluation of 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a; 
Diagnostic Code 5237.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the statement of the case forwarded to him in 
February 2006.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received this document, noting that the veteran 
responded to the statement of the case by filing his 
substantive appeal the same month.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The reasoning of this case also applies to claims for 
increase rating.  Despite the defective notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the service-connected residuals of the C-4 fracture are 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5237.   

Diagnostic Code 5237 is part of the General Rating Formula 
for Diseases and Injuries of the Spine.  This formula 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The service-connected disability could also be evaluated 
under the amended rating schedule for evaluating 
intervertebral disc syndrome set out in Diagnostic Code 5243. 
38 C.F.R. § 4.71a.  

Under these rating criteria, the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence regarding the service-connected 
residuals of the C-4 fracture consists primarily of VA 
examinations dated in January 2006.  
 
The first examination consisted of a VA orthopedic 
examination of the neck and back.  The examiner noted the 
history of a C-4 fracture and related back strain in the 
service in World War II.  The current symptoms were indicated 
to be  intermittent posterior neck pain aggravated by turning 
or looking up.  

The veteran denied radiating pain to, or weakness or numbness 
in, the upper extremities.  His bowel and bladder functions 
were indicated to be intact.  The veteran denied low back 
pain and lower extremity pain.  

The veteran was noted to have had a stroke three years 
earlier with resultant weakness in the right upper and lower 
extremity.  He now ambulated with a quad cane, but with the 
exception of some assistance from his wife for certain 
activities, to include bathing, the veteran was noted to be 
independent.  

The veteran did not report additional limitation following 
repetitive use or during flare-ups or incapacitating episodes 
during the past 12 months.  Upon examination, his range of 
motion of the cervical spine was noted to be forward flexion 
from 0 to 35 degrees, associated with pain at the end range 
of motion, extension from 0 to 15 degrees, associated with 
moderate to severe pain throughout range of motion, lateral 
bending from 0 to 15 degrees, bilaterally, associated with 
pain throughout range of motion, rotation from 0 to 15 
degrees, bilaterally, associated with pain throughout the 
range of motion.  

Following five repetitive range of motion, his posterior neck 
pain appeared to be increased.  There was no evidence of 
weakness, lack of endurance or fatigue.  There was tenderness 
to palpation over the cervical paraspinal muscles.  The 
lumbar spine demonstrated a functional range of motion 
without tenderness.  The veteran was diagnosed with history 
of C4 vertebral fracture with chronic neck pain most likely 
secondary to cervical spondylosis.  

The second January 2006 VA examination was afforded in order 
to examine the veteran's peripheral nerves.  The examiner 
again noted the veteran's history of C-4 fracture in service.  
The veteran was also noted to be diabetic with some 
neuropathy secondary to diabetes and some neuropathy symptoms 
on his legs and feet due to that.  

There was no history of any bladder or bowel problems or any 
neurologic bowel or bladder problems.  The veteran was noted 
to have had a stroke.  After examination, the veteran was 
diagnosed as status post C4 fracture.  The examiner 
indicated, however, that there were no neurological deficits 
from that injury.  Some neurological deficits were noted as a 
result of the veteran's stroke three years earlier.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the service-connected 
residuals of the C-4 fracture is not warranted.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5243, the veteran's condition must have 
been productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
There is no medical evidence to support this in the veteran's 
file.  

And in order to warrant a higher evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher evaluation is not warranted unless the veteran's 
condition is productive of unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable ankylosis of the 
entire spine.  The medical evidence does not indicate any 
ankylosis in this case.  

In reaching its decision, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to 
determine whether an increased evaluation may be warranted.  
While recognizing that the veteran has complaints of pain, as 
noted above, the record reflects little if any objective 
evidence of actual impairment of his cervical spine upon 
clinical examination, as caused by such pain.  

In addition, the record does not indicate that the veteran 
suffers from flare-ups, and the VA examinations above found 
no additional limitation by pain, fatigue, weakness, loss of 
coordination or lack of endurance following repetitive 
movement.  

There is no evidence indicating a finding of additional 
functional loss beyond that which is objectively shown during 
the examination.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  

There is no indication that the service-connected disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Further, 
there is no indication from the record that the disability 
has required frequent periods of hospitalization, and the 
application of the regular schedular standards have not 
otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


III.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000).  

Here, the veteran seeks compensation benefits for a claimed 
hearing loss and tinnitus.  The claims file, however, 
contains no competent evidence tending to show that the 
veteran currently has a bilateral hearing or tinnitus 
disability.  Without a current diagnosis, a claim of service 
connection for any such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may feel that he has bilateral hearing loss 
and tinnitus that are related to his service, the Board notes 
that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Here, the Board also notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has bilateral hearing loss or tinnitus and, if so, 
whether such disability is related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not show a diagnosis of 
bilateral hearing loss for VA compensation purposes or a 
disability manifested by tinnitus, and there is no medical 
evidence indicating that such conditions are related to the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the veteran is 
not necessary in this case.  

In this case, the medical evidence has not been submitted to 
show that the veteran has a hearing loss and tinnitus that 
are related to or had their onset in service.  Without a 
showing of current disability, service connection must be 
denied.  



ORDER

An increased rating in excess of 40 percent for the service-
connected residuals of fracture of 4th cervical vertebra, to 
include low back strain is denied.  

Service connection for a claimed bilateral hearing loss is 
denied.  

Service connection for claimed tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


